Citation Nr: 1046754	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-34 425 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for 
hypertension. 

2.  Entitlement to an initial compensable rating for bilateral 
chronic foot pain with plantar fasciitis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1970 to August 
1977 and February 1983 to April 1984.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Columbia, South Carolina, and Bay Pines, 
Florida.  

During the course of this appeal, the Veteran, in pertinent part, 
perfected appeals as to the initial evaluations assigned for his 
service-connected hypertension, and foot disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In an April 2004 
decision, the RO increased the Veteran's hypertension disability 
rating to 10 percent effective May 12, 2003.  In a June 2009 
decision, the RO granted the increased disability rating back to 
the date of the original claim.  As a higher schedular evaluation 
for this disability is possible, the issue of entitlement to a 
rating in excess of 10 percent for hypertension remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominately 200 
or more.

3.  The Veteran's plantar fasciitis and chronic foot pain is 
manifested by mild pain symptoms relieved by arch support.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial compensable rating for bilateral 
chronic pain with plantar fasciitis have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
February 1998.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2002, 
March and October 2005, and July 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in July 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and post-service VA treatment records pertaining to his 
hypertension and chronic foot pain have been obtained and 
associated with his claims file.  The Veteran was provided VA 
examinations in June 2002  and June 2004 to determine the 
severity of his hypertension and foot disorders.  The Veteran 
failed to appear for VA examinations in March 2009.  In a letter 
dated in May 2010 the RO notified the Veteran that they needed 
current medical information to determine the extent or severity 
of his service-connected disabilities.  He was invited to 
reschedule the examination, but no response was received.  The RO 
scheduled a second set of VA examinations for June 2010, and the 
Veteran again failed to appear.  In a June 2010 letter, the 
Veteran refused any further VA examinations.  In this regard, the 
Court has held, "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).
 
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations- General

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.



Hypertension 

Laws and Regulations- Specific

Hypertension was evaluated pursuant to Diagnostic Code 7101; and 
assigned to a 10 percent disability rating.

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010)



Factual Background and Analysis

A June 2003 Board decision and subsequent August 2003 RO decision 
awarded the Veteran service connection for hypertension.  The 
award was based on a June 2002 VA examination report in which the 
examiner found the Veteran's hypertension was related to his 
service-connected obesity. 

The Veteran's service treatment records, including a May 1970 
enlistment and March 1984 separation examination reports, are 
negative for any elevated blood pressure readings or diagnosis of 
hypertension. 
VA treatment records, excluding VA examinations reports, dated 
from October 1995 to December 2007 contain multiple blood 
pressure readings (at least 24).  Of those readings, in only 
three instances do the diastolic readings reach to 100 or more, 
with no readings above 110.  In a February 1998 VA progress note, 
the Veteran had a left blood pressure reading of 182/100 mmHg and 
a right blood pressure reading of 170/100 mmHg.  In a January 
2003 progress note, the Veteran's blood pressure reading was 
195/101 mmHg.  In an October 2003 VA progress note the Veteran's 
initial blood pressure reading was 162/100 mmHg, with a follow-up 
reading of 148/96 mmHg.  

Also, of the VA treatment records excluding the VA examination 
report, only twice does the systolic reading rise above 180, with 
no reading above 200.  In a January 2003 VA progress note, the 
Veteran's blood pressure reading was 195/101 mmHg.  In a February 
2003 VA progress note, the Veteran's initial blood pressure 
reading was 184/98 mmHg, with a follow-up reading of 168/93 mmHg. 

During a June 2002 VA examination, the Veteran reported he was 
first diagnosed with hypertension in 1995, he has never been 
hospitalized, and he is not taking medications.   He stated he 
checks his blood pressure infrequently, does not see a doctor, is 
not complaint with any diet, does no regular exercise, and he has 
no ophthalmologic, cardiac, renal, or cardiovascular 
complications from his hypertension.  Upon examination, the 
examiner noted he was an obese male in no acute distress with 
blood pressure readings of 210/110 mmHg, 170/110 mmHg, and 
190/110 mmHg.  

In a May 2003 VA progress note the Veteran was noted to be on 
Lisinopril and hydrochlorothiazide for treatment of his 
hypertension.

The Veteran was scheduled for VA examinations in March 2009 and 
October 2010, but he failed to appear.

Based on the evidence of record, the Board finds that the 
Veteran's hypertension has not been manifested by diastolic 
pressure readings predominately 110 or more, or systolic pressure 
readings predominantly 200 or more, the requirement for a 20 
percent, rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2010).  The Board recognizes that the Veteran's blood pressure 
readings during the June 2002 VA examination met the criteria for 
the higher rating; however, Veteran's consistent readings are of 
diastolic readings from below 110 diastolic and below 200 
systolic.  Therefore, a rating in excess of 10 percent for 
hypertension is not warranted.

Pes Planus

Laws and Regulations - Specific

In this case, the Veteran currently assigned a noncompensable 
rating for his service-connected bilateral pes planus with 
chronic foot pain  pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2010).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great toe, 
inward bowing of 
the tendon Achilles, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Factual Background

In an August 2005 decision, the RO granted service connection for 
chronic foot pain with plantar fasciitis and assigned a 
noncompensable evaluation.  

The Veteran's service treatment records, including a May 1970 
enlistment and March 1984 separation examination reports, are 
negative for any complaints of foot pain.  

In an October 1996 VA progress note, the Veteran complained of 
foot arch pain.  Upon examination, the examiner found feet 
without swelling or bruising, fully weight bearing without 
difficulty.  An X-ray report from that time was negative for 
spurs, fractures, and the Veteran indicated he did not desire 
steroid injections. 

A May 1998 VA X-ray report noted normal plain films of the feet. 

A June 2002 VA X-ray report noted lateral and oblique views of 
the right foot failed to delineate any bone, joint or soft tissue 
abnormalities.  Lateral and oblique views of the left foot reveal 
a bipartite tibial sesamoid, beneath the head of the first 
metatarsal, a small spur on the calcaneus at the insertion of the 
plantar fascia, and no other bone, joint or soft tissue 
abnormality.  The impressions were normal appearing right foot, 
left calcaneal spur, no evidence of pes planus.  

During a June 2004 VA examination, the Veteran reported his onset 
of foot pain in 1974, with an increase in severity in the 1990s.  
He reported that in 1994 he was told he had flat feet, and that 
he continued to have foot pain essentially every day.  He stated 
he used custom orthotics with good relief, and that he took over-
the-counter ibuprofen with good relief.  He used no cane, crutch, 
or brace.  He stated he had no specific activity restrictions, 
although he was not able to walk without pain and when he did 
walk a lot in any given day, the next day the pain was that much 
worse.   He reported foot pain flares with walking, with no 
additional activity restrictions, and that he has pain from the 
arch distally bilaterally.  He stated that as the day progresses, 
the pain diminished somewhat.  Upon physical examination, the 
examiner noted his bilateral feet revealed 2+ dorsalis pedis and 
posterior tibialis pulses, good capillary fill in the nails, no 
swelling, no erythema, no tenderness, no instability or pain on 
manipulation of either foot.  Dorsiflexion of the foot was to 25 
degrees, plantar flexion to 40 degrees, bilaterally.  There were 
no calluses on the plantar surfaces of his feet, no tenderness on 
the plantar surfaces of his feet, reasonably good arches.  His 
Achilles tendons tracked midline, and his shoes appeared to be 
wearing evenly.  

In a September and November 2005 statements, the Veteran reported 
that the pain in both feet was excruciating, even with daily 
allowable maximum mediation, and made his life miserable.  He 
indicated that his disability had negatively impacted his day to 
day life. 

In a December 2007 VA progress note, the examiner noted that the 
Veteran has special inserts for fasciitis, and no other foot 
complaints.  Upon examination, the examiner found his skin 
intact, pedal pulses palpable, sensation diminished, rectus foot 
type, and varicosities of ankles and nails within normal limits. 

The Veteran was scheduled for VA examinations in March 2009 and 
October 2010, but he failed to appear.

Analysis

Initially, the Board finds that the Veteran is competent to 
describe pain and observable symptoms related to her left foot 
plantar fasciitis disability.  See 38 C.F.R. § 3.159(a)(2) (2010) 
(defining "competent lay evidence").  The Board finds, however, 
that some of his statements regarding his plantar fasciitis 
disability are not credible because in June 2004 VA examination 
report, he reported he has no specific activity restrictions, 
although he is not able to walk without pain, but further in the 
report he indicates he uses custom orthotics with good relief, 
and that he takes over-the-counter ibuprofen with good relief.  
Additionally, during the December 2007 VA progress note, the 
Veteran indicated uses special inserts for fasciitis with no 
other foot complaints.  As a result, his statements about his 
plantar fasciitis disability have limited probative value.

The RO scheduled the Veteran for VA examinations in March 2006 
and June 2010, and the Veteran failed to appear.  In a June 2010 
letter, the Veteran refused any further VA examinations.  
Information obtained from these examinations may have been used 
to further support the Veteran's contentions as to the severity 
of his foot disability.  However, as stated previously, the Court 
has held, "The duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).

After a review of the evidence of record, the Board finds that 
the Veteran's plantar fasciitis and chronic foot pain is 
manifested by mild pain symptoms relieved by arch support.  The 
next higher, 10 percent, rating is not warranted because there 
are no objective findings of the weight-bearing line over or 
medial to the great toe, no inward bowing of the tendo Achilles, 
and no objective evidence of pain on manipulation and use of the 
feet.  Therefore, the Board finds that an initial compensable 
rating is not warranted.

The Board has considered other potentially applicable rating 
criteria for foot disorders, but finds that a compensable rating 
is not warranted because the Veteran is not shown to have weak 
foot, acquired claw foot or pes cavus, metatarsalgia, severe 
hallux valgus equivalent to amputation of the great toe or status 
post resection of the metatarsal head, hallux rigidus, hammer 
toe, malunion or nonunion or the tarsal or metatarsal bones, or 
other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2010), Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board acknowledges the Veteran and his representative's 
contentions that his plantar fasciitis is more severely 
disabling.  However, the objective medical evidence demonstrates 
that his bilateral plantar fasciitis disability does not meet the 
criteria for a higher, 10 percent, compensable disability rating.  
The Board also acknowledges the Veteran's request for separate 
evaluations for each foot; however, Diagnostic Code 5276 is 
applicable to ratings of flatfoot, whether affecting one foot or 
both feet.  If the flatfoot is severe or pronounced, which is not 
the case with regard to the Veteran, a claimant is entitled to a 
higher evaluation if it affects both feet, rather than one foot.

As there is nothing in the record to suggest that the schedular 
criteria are inadequate, or that the disability picture presented 
by the chronic foot pain and plantar fasciitis is somehow 
exceptional, referral for extraschedular consideration is not 
indicated.  See 38 C.F.R. § 3.321 (2010); Thun v. Peake 22 Vet. 
App. 111 (2008).  The Board further notes that the Veteran is 
currently rated totally disabled due to his disabilities, 
therefore evaluation for total disability rating based on 
individual unemployability (TDIU) is unnecessary. 

For all the foregoing reasons, the Board finds that there are no 
objective medical findings that would support the assignment of a 
compensable rating for a bilateral plantar fasciitis disability.  
Therefore, entitlement to an initial compensable rating for 
bilateral plantar fasciitis is not warranted, and the claim must 
be denied.  The Board has considered staged ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied. 

Entitlement to an initial compensable rating for bilateral 
chronic foot pain with plantar fasciitis is denied.   




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


